     Dated: 7/27/2021
                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF TENNESSEE


LIVINGSCAPES, LLC                                       }      Case No. 3:20-bk-03561
3941 STEWARTS LANE                                      }      Chapter 11
Nashville, TN 37218                                     }      Judge Harrison
SSN: XX-XXXXXXX                                         }

       Debtor




     EXPEDITED ORDER SETTING HEARING ON EXPEDITED MOTION FOR
                 AUTHORITY TO PAY FOR A MEDIATOR

Upon the Motion of the Debtor for an expedited hearing and for good cause shown unto

me, it is hereby ORDERED that the Debtor’s Expedited Motion for Authority to Pay for

a Mediator is set for ______________________,
                        August 3              2021, at _______a.m.,
                                                       9:00         via

________________________________________________________________________
AT&T conference line. The call-in information is: Phone Number

________________________________________________________________________
1-888-363-4749, Access Code 4511038.

____________________________________.


      THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY
            AS INDICATED AT THE TOP OF THE FIRST PAGE.




APPROVED FOR ENTRY:

LEFKOVITZ & LEFKOVITZ

/S/ STEVEN L. LEFKOVITZ
Steven L. Lefkovitz, No. 5953
Attorney for Debtor
618 Church Street, Suite 410
Nashville, Tennessee 37219
Phone: (615) 256-8300
Fax: (615) 255-4516
Email: slefkovitz@lefkovitz.com
Case 3:20-bk-03561     Doc 63     Filed 07/27/21 Entered 07/27/21 11:24:55      Desc Main
                                  Document     Page 1 of 2
                                 CERTIFICATE OF SERVICE

       I hereby certify that I have sent a true and exact copy of the foregoing to the Assistant
United States Trustee, Chapter 7 Trustee, Matthew Murphy attorney for Cassie Burton and Milessa
Thomas, and all other parties of record to receive notice electronically via the U.S. Bankruptcy
Court’s CM/ECF filing system on July 27, 2021.

        I further certify that I have sent a true and exact copy of the foregoing to the Debtor and all
other creditors and parties-in-interest, by U.S. Mail, postage prepaid on July 27, 2021.

                                                      /S/ STEVEN L. LEFKOVITZ
                                                      Steven L. Lefkovitz




                                                                        This Order has been electronically
                                                                        signed. The Judge's signature and
                                                                        Court's seal appear at the top of the
                                                                        first page.
                                                                        United States Bankruptcy Court.

Case 3:20-bk-03561        Doc 63    Filed 07/27/21 Entered 07/27/21 11:24:55                   Desc Main
                                    Document     Page 2 of 2
